Citation Nr: 1548004	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  05-11 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Katrina Eagle, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2006 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO, and in July 2010 he testified before the RO's Decision Review Officer (DRO).  Transcripts of both hearings are of record.

The Board has remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development on several previous occasions, most recently in May 2010.

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Where there is actual notice to VA that the appellant is receiving disability benefits from the Social Security Administration (SSA), VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  This duty to assist applies only to relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding VA was not obligated to obtain SSA records when the SSA grant was for orthopedic disability and the VA claim under review was for a psychiatric disorder).   

The file includes a Notice of Award letter to the Veteran from SSA dated in December 2007 advising him that he had been found to be disabled since September 2004 and was accordingly entitled to SSA disability benefits.  There      is no indication in the letter as to what disability was the basis for SSA's grant of benefits.  The Veteran has sought service connection for PTSD and anxiety since August 2002, so it is likely that the Veteran's SSA disability file contains evidence relevant to the issue on appeal before the Board.

In another matter, the Board's remand in May 2010 instructed the AOJ in relevant part to request that the U. S. Army and Joint Services Records Research Center (JSRRC) or other appropriate depository attempt to verify the Veteran's reported stressor of having been subjected to Soviet attack while aboard the USS Scorpion   in November or December 1966, and specifically to obtain any unit history of the Scorpion for that period.  A December 2010 response via the Defense Personnel Information Retrieval System (DPRIS) states that the deck logs for the Scorpion show departure from Holy Loch on November 1 and arrival in Norfolk on December 6 but are otherwise scant, and that the 1966-1967 command history for the Scorpion was currently not available because the Naval History and Heritage Command (NH&HC) Ship's History Section was closed from September 2010      to January 2011.  The AOJ apparently made no effort to pursue the documents requested by the Board after the depository reopened.  Reasonable diligence requires that the AOJ make another request for the ship's history of the Scorpion during the period November-December 1966. 

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to SSA for a copy of the Veteran's SSA disability determination and for all associated records.  If SSA responds that no such records are available, such response should be associated with         the claims file and the Veteran notified of such.

2.  Also, submit a request through official sources for a copy of the ship's history of the USS Scorpion for the period November 1, 1966 to December 6, 1966.  If the  requested ship's history is not available, such response should be associated with the claims file and the Veteran notified of such.

3.  After conducting any additional development deemed necessary, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If the claim remains denied, issue the Veteran and his representative a Supplemental Statement of the Case (SSOC) and provide them an appropriate period to respond before the case is returned to the Board for additional appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


